SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 March14, 2012 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K/A Dated March14, 2012 Item 5.07. Submission of Matters to a Vote of Security Holders. On April28, 2011, the Company filed an 8-K reporting the voting results of the April27, 2011, Annual Meeting of Shareholders. Such results reflected, among other things, that, consistent with the Company’s Board of Directors’ recommendation, a majority of shareholders recommended, by non-binding vote, that the shareholders vote to approve the compensation of the Named Executive Officers on an annual basis. In accordance with such voting results for this item, the Company’s Board of Directors determined that an advisory vote to approve the compensation of the Named Executive Officers of the Company will be conducted every year until the next shareholder advisory vote on the frequency of the advisory vote to approve the compensation of the Named Executive Officers of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:March14, 2012
